 

Execution

 

AMENDMENT 8 TO TERM LOAN AGREEMENT

 

THIS AMENDMENT 8, dated as of October 4, 2019 and effective as of September 30,
2019 (this “Amendment”), is made among TearLab Corporation, a Delaware
corporation (“Borrower”), the subsidiary guarantors listed on the signature
pages hereof under the heading “SUBSIDIARY GUARANTORS” (each a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”) and the lenders
listed on the signature pages hereof under the heading “LENDERS” (each a
“Lender” and, collectively, the “Lenders”), with respect to the Loan Agreement
referred to below.

 

RECITALS

 

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of March 4, 2015, as amended by the Omnibus Amendment Agreement, dated
as of April 2, 2015, Amendment 2, dated as of August 6, 2015, Amendment 3, dated
as of December 31, 2015, Amendment 4, dated as of April 7, 2016, Amendment 5,
dated as of October 12, 2017, Amendment 6, dated as of April 4, 2018, and
Amendment 7, dated as of November 12, 2018 (the “Loan Agreement”), with the
Subsidiary Guarantors from time to time party thereto.

 

WHEREAS, the Borrower has requested, and the Lenders have agreed, on the terms
and subject to the conditions set forth herein, to amend the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

 

SECTION 2. Amendment. Subject to Section 3:

 

(a) Section 3.02(d) of the Loan Agreement is hereby amended as follows:

 

(i) by replacing clause (i) thereof with the phrase “only 8.50% (or, in the case
of the Interest Periods ending on March 31, 2019, June 30, 2019, and September
30, 2019, none) of the 13.00% per annum interest in cash and” and

 

(ii) by replacing clause (ii) thereof with the phrase “4.50% (or, in the case of
the Interest Periods ending on March 31, 2019, June 30, 2019, and September 30,
2019, all) of the 13.00% per annum interest as compounded interest, added to the
aggregate principal amount of the Loans (the amount of any such compounded
interest being a (“PIK Loan”)”.

 

 

 

 

(b) Section 8.10 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“8.10 Board Observation Rights. Borrower shall, concurrently with delivery to
Borrower’s Board of Directors (the “Board”), give a designated representative of
the Lenders (who may change from time to time at the sole discretion of CRG
Servicing LLC, as agent for Lenders) (the “Representative”) copies of all
notices, minutes, consents, documents, e-mails and other material that Borrower
provides to its directors at the same time and in the same manner as provided to
such directors, and shall permit the Representative to attend all meetings of
the Board, whether held in person or by conference call, as a non-voting
observer, except that the Representative may be excluded from access to any
material or meeting or portion thereof if the Board determines in good faith,
upon advice of counsel, that such exclusion is reasonably necessary solely to
preserve attorney-client privilege. Upon reasonable notice and at a scheduled
meeting of the Board or such other time, if any, as the Board may determine in
its sole discretion, the Representative may address the Board with respect to a
Lender’s concerns regarding significant business issues facing Borrower.”

 

SECTION 3. Conditions of Effectiveness.

 

(a) The effectiveness of Section 2 shall be subject to the following conditions
precedent:

 

(i) The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Amendment,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Loan Agreement.

 

(ii) The representations and warranties in Section 4 shall be true in all
material respects on the date hereof and on the first date on which the
conditions set forth in Section 3 shall have been satisfied.

 

SECTION 4. Representations and Warranties; Reaffirmation.

 

(a) The Borrower hereby represents and warrants to each Lender as follows:

 

(i) The Borrower has full power, authority and legal right to make and perform
this Amendment. This Amendment is within the Borrower’s corporate powers and has
been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

 

2

 

 

(ii) No Default has occurred or is continuing or will result after giving effect
to this Amendment.

 

(iii) The representations and warranties made by or with respect to the Borrower
in Section 7 of the Loan Agreement are true in all material respects (taking
into account any changes made to schedules updated in accordance with Section
7.21 of the Loan Agreement or attached hereto), except that such representations
and warranties that refer to a specific earlier date were true in all material
respects on such earlier date.

 

(iv) There has been no Material Adverse Effect since the date of the Loan
Agreement.

 

(b) The Borrower hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, the Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

 

SECTION 5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

(b) Submission to Jurisdiction. The Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

(c) Waiver of Jury Trial. The Borrower and each Lender hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any suit, action or proceeding arising out of or relating to
this Amendment, the other Loan Documents or the transactions contemplated hereby
or thereby.

 

3

 

 

SECTION 6. Miscellaneous.

 

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

 

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

(d) Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart.

 

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

  BORROWER:       TEARLAB CORPORATION       By: /s/ Seph Jensen    Name: Seph
Jensen   Title: Chief Executive Officer         SUBSIDIARY GUARANTORS:        
TEARLAB RESEARCH, INC.         By /s/ Seph Jensen    Name: Seph Jensen   Title:
Chief Executive Officer         OCUHUB HOLDINGS, INC.         By /s/ Seph
Jensen    Name: Seph Jensen   Title: Chief Executive Officer         OCCULOGIX
CANADA CORP.         By /s/ Seph Jensen    Name: Seph Jensen   Title: Chief
Executive Officer

 

 

 

 

LENDERS:       CAPITAL ROYALTY PARTNERS II L.P.             By CAPITAL ROYALTY
PARTNERS II GP L.P., its General Partner               By CAPITAL ROYALTY
PARTNERS II GP LLC, its General Partner               By /s/ Nathan Hukill      
  Nathan Hukill         Authorized Signatory             PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P.             By PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II GP L.P., its General Partner               By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP LLC, its General Partner                 By /s/
Nathan Hukill         Nathan Hukill         Authorized Signatory             CRG
Issuer 2015-1           By CRG Servicing LLC, as Administrator       By /s/
Nathan Hukill      Nathan Hukill     President  

 

 

 

 

 